DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-3, 13 in the reply filed on 1/22/21 is acknowledged.  The traversal is on the ground(s) that (1) the examination of all claims would not be a serious burden to the Examiner and (2) Zerafati does not describe the unifying feature.  This is not found persuasive because the restriction is made under Unity of Invention practice consistent with the national stage of a 371 application. Since the Unity of Invention is found in the prior art, the restriction is proper. 
Applicant argues that Zerafati does not describe the instant unity of invention. This is not found convincing because the instant specification itself attributes surface energy to the size of the cells and identity of the polymer as a fluoropolymer (instant publication paragraph 6). In argument applicant cites a reference to the critical surface tension of PVDF. This is not found convincing because (1) it is not clear that the “surface tension” is equivalent to “surface energy” (2) the reference is to solid PVDF, not foamed PVDF, and applicant’s own specification states that surface energy depends on the size of the cells (instant publication paragraph 6). Thus the value cited is not reflective of the surface energy of Zerafati’s foam. Applicant’s argument to Zerafati’s non-homogeneity is not found convincing because “non-transparent” does not render the foam inhomogeneous according to an instant specification definition.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the fluorine content is at least 20 mol%”. This is not clear because it is not explicit that the mol% refers only to fluorine atoms, not fluorine-containing monomers. The claim could mean, for example “at least 20mol% of monomers contain fluorine”, vs. “the content of fluorine atoms is at least 20 mol% of the total atoms”. The specification appears to reference the later interpretation, so this interpretation will be examined below for compact prosecution.
Claims 2, 3 and 13 depend on claim 1 and do not remedy this deficiency.
Claim 2 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein at least 20% of the fluorine content is present as CF3 groups.” This is indefinite because there is not a unit associated with 20%. It could be weight %, mol %, etc. Since the specification appears to use “% of fluorine atoms contained in the polymer foam” (p.10 ln 18-24) this is the interpretation which will be used in prosecution below. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al. 
Kaida describes a crystalline fluororesin foam. 
Regarding claim 1, Kaida describes a fluorinated polymer foam (overview). For example, Kaida describes an “FEP” foam which is a copolymer of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) (paragraph 23). The amount of TFE is 50-98 mol% and amount of HFP is 2-50 mol% (paragraph 23). These copolymers and the others disclosed by Kaida (ETFE, PFA) read on the instantly claimed fluorine content. 
Regarding the instantly claimed density, Kaida has an example in which the FEP expands by 1.19x (Table 4). Gangal describes the density of FEP as 2.14-2.17 g/cm3 (p.6 final paragraph). Thus an increase in volume of 1.19x means a foam with a density of about 1.79-1.82 g/cm3. The increase in volume also meets the instantly claimed percentage absolute foam expansion. 
Regarding the instantly claimed free surface energy, Kaida is silent as to this property. The instant specification attributes the property to the identity of the material as “highly fluorinated” and to micro- or nano- scale roughness which ensures air is held on the surface (instant publication paragraph 6). Since Kaida has an average cell size of 200nm or less (paragraph 7), it meets the nano-scale 
Regarding the cavities with dimensions instantly claimed, Kaida describes an average cell size of 200 nm or less (paragraph 7); i.e. distributed throughout the entire volume of the foam. Since Kaida does not describe a broad cell size distribution and emphasizes a lack of haze (paragraph 26), Kaida meets the broadest reasonable interpretation of “homogeneously distributed”. Haze is evidence of larger-sized cells (e.g. paragraph 73 comparative example).
If in the alternative the instantly claimed free surface energy of Kaida is found to only overlap with the claimed range, the claimed range would be obvious to one of ordinary skill. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.
One of ordinary skill would reasonably expect the free surface energy to at least overlap due to the similarities in fluoropolymer identity and cell size discussed above.

Regarding claim 3, Kaida describes broadly good light transmission through his foam and a lack of haze (overview, paragraph 26, 28) but is silent as to the instantly claimed parameters. The instant specification does not measure this property for any comparative examples. The instant specification attributes the transmissivity to the small dimensions of the foam cells, specifically when they are “smaller than the wavelength of the visible spectrum, the polymer foam appears to be optically transparent” (instant publication paragraph 41). 
Kaida describes up to zero haze (paragraph 26), and average cell size smaller than 400 nm (200 nm or less, paragraph 7), the claimed visible spectrum minimum value. Since Kaida describes these factors, a fluoropolymer foam with –CF3 groups as instantly described, and the instant specification does not set forth any examples which fail the claimed range, the property is expected in Kaida.
Alternatively, the property may overlap due to the factors set forth above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al.
Kaida is described above.

Regarding claim 2, Kaida describes an FEP foam, a copolymer of TFE and HFP, wherein the amount of TFE is 50-98 mol% and amount of HFP is 2-50 mol% (paragraph 23). HFP, hexafluoropropylene, has a pendent –CF3 group. At the upper limit of amount of HFP, 30% of the fluorine content is present as -CF3 groups. This overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. .



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by and in view of “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al.
Kaida is described above. 
Regarding claim 13, Kaida describes his material as useful as a membrane structure and in “agricultural vinyl house” but is silent as to specifically a coating. Gangal, who describes FEP copolymers, states that they are used as a film for solar collector windows because FEP has excellent weatherability and high solar transmission (p.11 Applications). Thus it would be obvious to one of ordinary skill to use the membrane structure of Kaida as a foamed membrane on solar collector windows (i.e. a coating) because the FEP of Kaida has excellent weatherability and high solar transmission. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766